Citation Nr: 1758111	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  10-41 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a nasal disability, to include a deviated septum, allergic rhinitis, and sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel

INTRODUCTION

The Veteran had active military service from June 1994 to November 1994, from September 2001 to May 2002, and from July 2003 to November 2003, with additional service in the Army National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Paul, Minnesota.  In April 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  The Board denied the claim in August 2015.

The Veteran appealed the Board's denial to the Court of Appeals for Veterans Claims (the Court) and, by an April 2017 Memorandum Opinion, the Court vacated the Board's decision and remanded the claim for readjudication.

The issues of entitlement to service connection for sinusitis and allergic rhinitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's deviated septum and residuals thereof were caused or aggravated by a dental procedure in service.


CONCLUSION OF LAW

The criteria for service connection for a deviated septum have been met.  38 U.S.C. § 1110, 1111, 1154, 5107 (2012); 38 C.F.R. § 3.102, 3.303, 3.304 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

In this case, the Board finds that service connection for the Veteran's deviated septum (status post septoplasty and endoscopy with residual pain and pressure) is warranted as caused or aggravated by a dental procedure to remove his wisdom teeth while in service. 

Unfortunately, the service treatment records surrounding the Veteran's wisdom teeth procedure are unavailable despite many attempts at retrieval.  However, in April 2013, a VA examiner concluded that the Veteran's post-service surgery for a deviated septum, and his reports of residual pain and headaches, was most likely caused or aggravated by his in-service dental procedure.  The examiner explained that despite that the dental records were not of record, it was reasonable to conclude that the Veteran's report of what occurred during the wisdom teeth removal did in fact happen, and that these events led to his post-service nasal surgery.  The Veteran had reported on examination, as well as in many statements in his file, that his in-service wisdom teeth extractions were complicated by two factors - an injury to the right side of his nose when a chisel accidently hit his face, and that a nerve root located in his right sinus area had to be extracted with his upper right wisdom tooth.  He contends that ever since that procedure he has experienced pain and pressure in his right sinus area.  The examiner explained that without any other indication of facial trauma, it was likely that the instances that were described to have occurred during the dental procedure led to the post-service nasal surgery.

The Board notes that the remainder of the record supports the 2013 VA examiner's opinion.  There are no medical opinions or conclusions to the contrary.  Significantly, the Veteran was shown to undergo surgery for his deviated septum just two years following service separation, and, at the time, reported pain in the right nasal cavity that had begun following extraction of his wisdom teeth.  Accordingly, despite the missing in-service treatment records, the Board finds that the Veteran has provided credible testimony as to the in-service events, there is a  continuity of symptoms since service, and there exists a positive medical nexus relating the claimed disability to service.  Thus, the requirements of service connection for a deviated septum have been met.  


ORDER

Service connection for a deviated septum, and residuals thereof, is granted.


REMAND

A new VA examination is necessary with regard to the claims for service connection for the Veteran's remaining claimed nasal disabilities, allergic rhinitis and sinusitis.

It is unclear whether the Veteran suffers from sinusitis.  The April 2013 VA examination opined that there was no indication of chronic or recurrent sinus infections in the treatment records and therefore a diagnosis of chronic sinusitis could not be made at that time.  The examiner explained that although rhinosinusitis was diagnosed in 2005, prior to the appeal period, such was shown to have completely resolved following nasal surgery.  However, the Veteran contends that he does suffer from sinusitis presently.  Given the length of time that has passed since the most recent VA examination, the Board finds that new VA examination should be obtained to determine whether the Veteran suffers from sinusitis and, if so, the etiology of his sinusitis, as well as allergic rhinitis.  

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify any treatment records related to sinusitis and allergic rhinitis since 2008 that have not already been obtained.  Request any identified records, to include all VA treatment records.

2.  Schedule the Veteran for a VA examination.  The examiner should review the claims file.  All opinions should be accompanied by rationale.  The examiner should answer the following:

a) Does the Veteran suffer from chronic sinusitis and/or allergic rhinitis?

b)  If the answer to a) is yes, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's chronic sinusitis/allergic rhinitis was caused or aggravated by his service, specifically as due to the reported wisdom teeth extraction with mandible dislocation and removal of nerve roots.  

c)  If the answer to a) is yes, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's sinusitis/allergic rhinitis was caused or aggravated by his service-connected deviated septum.

Note:  The examiner is informed that aggravation here is defined as any increase in disability.   If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation.
3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.   If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).                                                                                                                                                                                                                                                                                                                                                                    

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


